IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40969
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MANUEL CORPUS-DE LA RIVA,
also known as Manuel Corpus Corpus,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-00-CR-420-1
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Manuel Corpus de la Riva (“Corpus”) appeals the conviction

and sentence for illegal reentry into the United States in

violation of 8 U.S.C. § 1326(a), (b)(2).    He contends that the

felony conviction that resulted in his increased sentence under 8

U.S.C. § 1326(b)(2) was an element of the offense that should

have been charged in the indictment.

     Corpus acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40969
                                -2-

seeks to preserve the issue for Supreme Court review in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Apprendi did not

overrule Almendarez-Torres.   See Apprendi, 530 U.S. at 490-91;

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert.

denied, 121 S. Ct. 1214 (2001).   This argument fails.

     Corpus also argues that his indictment was defective under

the Fifth and Sixth Amendments because it did not allege general

intent.   This argument is foreclosed by this court’s recent

decision in United States v. Berrios-Centeno, 250 F.3d 294 (5th

Cir. 2001).   The indictment fairly conveyed that Corpus’ presence

was a voluntary act from the allegations that he was excluded,

deported, or removed, and that he had subsequently been found in

the United States without consent of the Attorney General.     Id.

at 299-300.

     The judgment of the district court is AFFIRMED.